Citation Nr: 0533017	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  01-06 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUES

1.  Entitlement to restoration of a disability rating of 30 
percent for a left inguinal hernia, on appeal from the 
reduction of the rating to 10 percent effective December 1, 
2004.

2.  Entitlement to increased disability ratings for a left 
inguinal hernia, on appeal from ratings of 30 percent from 
March 24, 2000, and 10 percent from December 1, 2004.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the Wichita, 
Kansas Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied an 
increase above the existing 30 percent rating for a left 
inguinal hernia, and denied the veteran's claim for a TDIU.  
This appeal also arises from an August 2004 rating decision, 
in which the RO reduced the rating for the left inguinal 
hernia from 30 percent to 10 percent, effective December 1, 
2004.

In May 2003, the United States Court of Appeals for Veterans 
Claims (Court) vacated a May 2002 Board decision, and 
remanded the case to the Board for further action.  In June 
2005, the Court vacated a January 2005 Board decision, and 
again remanded the case to the Board for further action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  From 1996 forward, the veteran's recurrent left inguinal 
hernia has not been shown to have improved such that it was 
well supported by a truss.

3.  The veteran's postoperative, recurrent left inguinal 
hernia is small, readily reducible, and operable.

4.  The veteran worked as a photographer, and retired from 
that work in 1984.

5.  The veteran's only service-connected disability, a left 
inguinal hernia rated at 30 percent, does not make him unable 
to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The December 1, 2004, reduction of the rating of the 
veteran's left inguinal hernia from 30 percent to 10 percent 
was not warranted; the 30 percent rating is restored.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.344, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7338 
(2005).

2.  The veteran's left inguinal hernia does not meet the 
criteria for a rating in excess of 30 percent.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.2, 4.7, 4.10, 4.114, Diagnostic Code 7338 (2005).

3.  The criteria for a total disability rating based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.16 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In May 2003, the Court vacated a Board decision and remanded 
the case for additional action to fulfill VA's duties under 
the VCAA.  The Board remanded the case in December 2003.  In 
March 2004, VA sent the veteran a written notice that 
fulfills the requirements under the VCAA to notify the 
veteran regarding the development of relevant evidence, 
including the requirement to notify the veteran to submit all 
pertinent evidence in his possession.  In addition, VA has 
conducted all appropriate development of evidence relevant to 
this case, and has secured all available pertinent evidence.  
VA's development of evidence regarding the veteran's claims 
has included conducting several VA medical examinations, most 
recently in June 2004.

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In this case, VA issued the March 2004 VCAA letter after the 
initial adverse rating decision of September 2000.  VA 
followed proper procedures, however, in subsequent actions.  
The Board remanded the case in December 2003, and a VA office 
provided the required notice in March 2004.  The veteran has 
had a meaningful opportunity to participate in the processing 
of his claim.  To the extent that VA has failed to fulfill 
any duty to notify and assist the veteran, the Board finds 
such error to be harmless error that would not reasonably 
affect the outcome of the case.



Restoration of Rating for a Left Inguinal Hernia

The veteran had surgery in service in 1944 to repair a left 
inguinal hernia.  In 1977, he reported having had three 
additional surgeries in 1972 and 1973 to address a left 
inguinal hernia.  He also reported a history of a recurrent 
right inguinal hernia, with surgical repairs in 1961 and 
1972.  He submitted a claim in 1977 for service connection 
and compensation for a left inguinal hernia.  The RO granted 
service connection effective from 1977 for a left inguinal 
hernia, and assigned a disability rating of 10 percent.  
Service connection has not been claimed or established for a 
right inguinal hernia.

In 1995 and 1996, the veteran submitted claims for an 
increased rating for the left inguinal hernia.  In a February 
1997 rating decision, the RO increased the rating to 30 
percent, effective May 24, 1996.

On March 24, 2000, the RO received the veteran's claim for an 
increased rating for the left inguinal hernia, and for a 
TDIU.  The RO denied the increased rating in a September 2000 
rating decision.  The veteran appealed the September 2000 
rating decision.

In a January 2002 rating decision, the RO proposed to reduce 
the rating for the left inguinal hernia from 30 percent to 10 
percent.  In an August 2004 rating decision, the RO reduced 
the rating for the left inguinal hernia from 30 percent to 10 
percent, effective December 1, 2004.

When the Board addressed the case in a January 2005 decision, 
the Board phrased the issue with respect to the rating for 
the left inguinal hernia as entitlement to a rating in excess 
of 30 percent from March 24, 2000, and a rating in excess of 
10 percent from December 1, 2004.

In June 2005, the Court granted a joint motion of the parties 
to vacate the January 2005 Board decision and remand the 
case.  In the joint motion, the parties indicated that the 
Board should have determined whether the reduction in the 
rating was proper.

The circumstances under which VA may reduce a disability 
rating are affected by the length of time that the rating has 
been in effect.  If a disability rating has been in effect 
for five years or more, regulations require consideration of 
all of the evidence in determining whether there has been 
lasting improvement in the disability.  See 38 C.F.R. 
§ 3.344(a), (b).

The 30 percent rating for the veteran's left inguinal hernia 
was in effect from May 24, 1996, until December 1, 2004, a 
period of more than five years.  When a rating has been in 
effect more than five years, examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis for reduction.  
38 C.F.R. § 3.344(a).  If doubt remains regarding improvement 
in the rated disorder, the rating agency is to continue the 
rating in effect, pending future reexamination.  38 C.F.R. 
§ 3.344(b).

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

Under the rating schedule, an inguinal hernia is evaluated 
under the following criteria:

Large, postoperative, recurrent, not well 
supported under ordinary conditions and 
not readily reducible, when considered 
inoperable  .......................... 60 
percent

Small, postoperative recurrent, or 
unoperated irremediable, not well 
supported by truss, or not readily 
reducible  
.........................................
............... 30 percent

Postoperative recurrent, readily 
reducible and well supported by truss or 
belt  .............................. 10 
percent

Not operated, but remediable  
.......................... 0 percent

38 C.F.R. § 4.114, Diagnostic Code 7338.

There is evidence about the condition and symptoms of the 
veteran's left inguinal hernia from the 1990s forward from 
medical examination and treatment records, and from the 
veteran's statements.  

On VA medical examination in June 1995, the veteran reported 
ongoing recurrent bilateral inguinal hernias.  He wore a 
supporter to help hold the hernias in.  He stated that the 
areas affected by the hernias were sore.  He indicated that 
the hernias easily reduced most times, but sometimes it took 
30 to 45 minutes to slowly reduce the hernia on the right.  
The examiner observed a very large hernia on the right, and a 
smaller hernia on the left.  The examiner found that the 
hernias were reducible.

On VA medical examination in June 1996, the veteran wore a 
truss.  The veteran reported a large bulge in the right groin 
and scrotum and a small, painful bulge in the left groin.  
The examiner found that the left inguinal hernia was slightly 
tender, and was reducible.

In January 1997, the veteran had a hearing at the RO before a 
hearing officer.  The reported that he required a truss to 
support his inguinal hernias.  He related that he had a 
burning sensation in his groin, with increased pain when the 
hernias protruded past his truss.  He reported that he 
sometimes had to sit and rest all day when the symptoms were 
particularly bad.  He indicated that the hernias protruded 
most days, sometimes several times in the same day.  He 
stated that he reduced the hernias himself, sometimes easily, 
and sometimes with difficulty.  He reported that the left 
side was more difficult to reduce than the right side.

He related a history of several hernia repair surgeries in 
the 1960s and early 1970s, plus an additional surgery in the 
late 1970s or early 1980s.  He stated that the multiple 
surgeries had not resulted in lasting repairs.  He noted that 
a physician had recommended another surgery in about 1994.  
He indicated that he was reluctant to have additional surgery 
because of the likelihood that the repairs would not last, 
and because of possible complications.

Following the hearing, the hearing officer asked a physician 
to review the records and comment as to whether the evidence 
indicated that the veteran's left inguinal hernia was not 
well supported by a truss.  In February 1997, Dr. Wood wrote 
that the protrusions of the left inguinal hernia while 
wearing a truss indicated that the truss was insufficient, 
and that the duration of the left inguinal hernia suggest 
that it was not well supported by the truss, and that truss 
support would never be fully adequate.

In a statement received in 2000, the veteran wrote that he 
had worn a truss for many years, but that it sometimes did 
not work.  He stated that he could not work because of his 
hernias.

On VA examination in July 2000, the veteran wore a truss.  He 
reported that he sometimes had a burning sensation upon 
reduction of a hernia.  The examiner observed a small, 
slightly tender left inguinal hernia that was easily 
reducible.  There were healed inguinal hernia surgical scars 
bilaterally.  There was tenderness on the left side on deep 
palpation.

On VA examination in May 2001, the veteran wore a truss.  He 
reported that once or twice a month a hernia protruded beyond 
the truss.  He indicated that on those occasions it took him 
30 to 45 minutes to reduce the hernia.  On examination, there 
was tenderness in the left groin with deep palpation.  There 
was a tender left inguinal hernia, without protrusion.

On VA examination in June 2004, the veteran reported that he 
had stopped wearing a truss in 2003.  He stated that he 
continued to have left inguinal soreness with prolonged 
standing and sharp pain with walking and at night.  He 
indicated that the left inguinal hernia was reducible.  On 
examination, there was a small left inguinal hernia that was 
reducible with pressure or on reclining.  The examiner found 
that the hernia was operable.

When the RO granted a 30 percent rating for the veteran's 
left inguinal hernia, there was evidence that the hernia was 
not well supported by a truss.  In 1997, Dr. Wood opined that 
the veteran's left inguinal hernia might never be fully 
supported by a truss.  In 2000 and 2001, the veteran's 
statements and examination reports indicate that the left 
inguinal hernia continued to not be well supported by a 
truss.  In 2004, the veteran reported that he had stopped 
wearing a truss, but the examination report does not contain 
any information as to the frequency of protrusion of the left 
hernia without the truss.  Overall, the evidence from 2000 
forward does not provide clear evidence that the left 
inguinal hernia condition has improved such that it can be 
well supported by a truss.  Without clear evidence of 
improvement of a manifestation that warrants a 30 percent 
rating, the reduction of that rating was not warranted.  
Therefore, the veteran is entitled to restoration of the 30 
percent rating for the left inguinal hernia.

Increased Rating for a Left Inguinal Hernia

The Board's grant, above, of restoration of the 30 percent 
rating for a left inguinal hernia, renders moot the question 
of entitlement to a rating in excess of 10 percent from 
December 1, 2004.  The remaining issue on appeal with respect 
to the rating of that disorder is entitlement to a rating in 
excess of 30 percent from March 24, 2000, the date when the 
RO received the veteran's claim for an increase above the 30 
percent rating.

On medical examinations, the veteran's postoperative, 
recurrent left inguinal hernia consistently has been 
described as small.  The evidence is not clear as to whether 
that hernia is well supported under ordinary conditions.  The 
examination reports consistently have indicated that the left 
inguinal hernia is readily reducible.  The veteran has 
indicated that a physician has recommended further surgical 
repair of the hernia, and in 2004 an examiner concluded that 
the hernia was operable.  Thus, the left inguinal hernia does 
not meet the criteria for a 60 percent rating under 
Diagnostic Code 7338.  An increase above the existing 30 
percent rating is not warranted.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2005).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has had multiple surgical repairs of his 
left inguinal hernia, but in recent years he has not required 
frequent hospitalizations for that disability.  The veteran 
contends that his impairment due to inguinal hernia makes him 
unable to work.  He has described how the hernias caused him 
difficulty in his former longtime profession as a 
photographer.  He has also indicated that he was unable to 
take on new employment because his hernias were aggravated by 
physical activity.  Only the veteran's left inguinal hernia 
is service-connected; the right inguinal hernia is not 
service-connected.  It is not clear from the evidence that 
the effects of the left inguinal hernia alone, apart from the 
right inguinal hernia, produce impairment that interferes 
with employment to a marked degree.  The Board finds that the 
impairment associated with the left inguinal hernia is not 
exceptional, and that the disability can be evaluated 
appropriately under the criteria of the rating schedule.  
There is, therefore, no basis for referral of the case to the 
appropriate official for consideration of an extraschedular 
rating.

TDIU

The veteran essentially contends that he is unable to work 
because of his left inguinal hernia.  VA regulations allow 
for the assignment of a total disability rating based on 
individual unemployability (TDIU) when a veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, and the veteran has 
certain combinations of ratings for service-connected 
disabilities.  If there is only one such disability, that 
disability must be ratable at 60 percent or more.  If there 
are two or more disabilities, there must be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  The veteran's left 
inguinal hernia is his only service-connected disability, and 
it is rated as 30 percent disabling.  That rating does not 
meet the criteria for a TDIU.

Even if service-connected disabilities fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), 
referral to the Director of the VA Compensation and Pension 
Service for extraschedular consideration of a TDIU is 
warranted if the veteran nonetheless is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(b).

The veteran has reported that he worked for many years as a 
photographer.  He has stated that he was sometimes hampered 
in his work, such as taking photographs at weddings, by 
discomfort from protruding hernias, and protrusions that took 
30 minutes or more to reduce.  He has reported that, after he 
retired from photography, he felt unable to take on other 
work, such as restocking shelves in a store, because physical 
activity would bring on protrusions of his hernias.

The evidence indicates that the veteran has ongoing symptoms 
associated with both the service-connected left inguinal 
hernia and the non-service-connected right inguinal hernia.  
When he has distinguished between the symptoms of the left 
and right inguinal hernias, he has not presented a picture of 
the left hernia producing the predominant share of the 
impairment.  In addition, the evidence does not address the 
extent to which the symptoms of the left inguinal hernia 
would impair the veteran in performing sedentary employment.  
Overall, the evidence does not tend to show that the left 
inguinal hernia, by itself, produces impairment that would 
make the veteran unable to secure or follow a substantially 
gainful occupation.  Thus, the claim for a TDIU is denied.


ORDER

Restoration of a 30 percent rating for a left inguinal hernia 
is granted, effective from the date of the reduction, 
December 1, 2004.

Entitlement to a rating in excess of 30 percent for a left 
inguinal hernia is denied.

Entitlement to a total disability rating based on individual 
unemployability is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


